Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-6, 8-10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,602,008 (Yamagishi et al.) (hereinafter “Yamagishi”).
Regarding claim 1, Figs. 1-19 show a sheet conveying device comprising:
an aligning roller (28) configured to rotate in a forward direction along a sheet conveying direction (right in Fig. 2), and stop rotation or rotate in a reverse direction opposite to the forward direction to align a sheet conveyed to a nip formed with the aligning roller (28); and

a motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) configured to move the sheet guide (24) (step motor moves the sheet guide by rotationally positioning rollers 28 and 30 to stop a front end of a conveyed sheet, which in turn causes the sheet to bow upwardly and lift sheet guide 24). Accordingly, this step motor is configured to indirectly move (via the paper) the sheet guide 24.
Alternatively, Yamagishi also teaches the motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) configured to move a sheet guide (24) (motor moves the sheet guide by rotating roller 20 to drive a front end of a conveyed sheet into a nip between rollers 28 and 30, which in turn causes the sheet to bow upwardly and lift sheet guide 24).  Accordingly, this step motor is configured to indirectly move (via the paper) the sheet guide 24.
Also, there is a controller (CPU described in column 6, line 61 to column 7, line 3) configured to control the motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) to move the sheet guide (24) to the first position (up) when the aligning roller (28) stops rotation or rotates in the reverse direction for sheet alignment and to the second position (down) when the aligning roller (28) rotates in the forward direction for sheet conveyance through the aligning roller (28).  When roller 28 rotates in 
Regarding claim 2, Figs. 18-19C show a first stopper (2023 and 2011g) positioned to restrict movement of the sheet guide (24) further than the first position (up); and
a second stopper (2011h) positioned to restrict movement of the sheet guide (24) further than the second position (down).
Regarding claim 3, Figs. 1-19 show a conveying roller (20) disposed upstream the aligning roller (28) in the sheet conveying direction at a position where the conveying roller (20) nips and conveys the sheet when the leading end of the sheet enters the nip.
Regarding claim 4, Figs. 1-19 show a first stationary sheet guide (unnumbered guide to the right of element 20) disposed between the conveying roller (20) and the aligning roller (28) along the sheet conveyance path (path in Fig. 2) and having a flat surface; and
a second stationary sheet guide (right edge of element 18) facing the first stationary sheet guide (unnumbered guide to the right of element 20) and having a curved surface protruding away from the sheet conveyance path (path in Fig. 2).

Regarding claim 6, Figs. 1-19 show that 
the motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) is configured to cause rotation of the aligning roller (28) in the forward direction, and 
the sheet guide (24) is attached to the aligning roller (28), and moves to the second position (down) in accordance with rotation of the aligning roller (28) in the forward direction.  As the aligning roller 28 rotates in the forward direction, the loop in the paper decreases and this causes sheet guide 24 to move down to the second position.
Regarding claim 8, Figs. 1-19 show that the sheet guide (24) is movable independently of rotation of the aligning roller (28).
Regarding claim 9, Figs. 1-19 show that the sheet conveyance path (path in Fig. 2) extends along a gravity direction.  The path extends sideways and up and down.
Regarding claim 10, Figs. 1-19 shows that the sheet conveyance path (path in Fig. 2) extends along a horizontal direction and the sheet guide (24) is disposed above the sheet conveyance path (path in Fig. 2).
Regarding claim 12, Figs. 1-19 show an image forming apparatus comprising: 

a sheet conveying device (Fig. 2) configured to convey a sheet to or from the printer (18), the sheet conveying device (Fig. 2) comprising:
an aligning roller (28) configured to rotate in a forward direction along a sheet conveying direction (right in Fig. 2), and stop rotation or rotate in a reverse direction opposite to the forward direction to align a sheet conveyed thereto with a nip formed with the aligning roller (28);
a sheet guide (24) disposed along a sheet conveyance path (path in Fig. 2) extending to the nip in the sheet conveying direction (right in Fig. 2), and movable between a first position (up) at which the sheet conveyance path (path in Fig. 2) has a first width in a thickness direction of the sheet and a second position (down) at which the sheet conveyance path (path in Fig. 2) has a second width in the thickness direction less than the first width;
a motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) configured to move the sheet guide (24) (motor moves the sheet guide by rotationally positioning rollers 28 and 30 to stop a front end of a conveyed sheet, which in turn causes the sheet to bow upwardly and lift sheet guide 24). Accordingly, this step motor is configured to indirectly move (via the paper) the sheet guide 24.
Alternatively, Yamagishi also teaches the motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) configured to move a sheet guide (24) (motor moves the sheet guide by rotating roller 20 to drive a front end of a conveyed 
Also, there is a controller (CPU described in column 6, line 61 to column 7, line 3) configured to control the motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) to move the sheet guide (24) to the first position (up) when the aligning roller (28) stops rotation or rotates in the reverse direction for sheet alignment and to second position (down) when the aligning roller (28) rotates in the forward direction for sheet conveyance through the aligning roller (28).  When roller 28 rotates in the forward direction, the bow in the sheet decreases and sheet guide 24 moves down to the second position.
Regarding claim 13, Figs. 1-19 show that the sheet conveying device (Fig. 2) is configured to convey a sheet to the printer (18).
Regarding claim 14, Figs. 1-19 show that the sheet conveying device (Fig. 2) is configured to convey a sheet from the printer (18).
Regarding claim 15, Figs. 1-19 show that the sheet conveying device (Fig. 2) further includes:
a first stationary sheet guide (unnumbered guide to the right of element 20) disposed between the conveying roller (20) and the aligning roller (28) along the sheet conveyance path (path in Fig. 2) and having a flat surface; and

Regarding claim 16, Figs. 1-19 show that the second stationary sheet guide (right side of element 18) is disposed on a same side of the sheet conveyance path (path in Fig. 2) as the sheet guide (24).
Regarding claim 18, Figs. 1-19 show a sheet processing apparatus comprising:
a sheet processing device (22) configured to process a printed sheet conveyed from a printer (18); and
a sheet conveying device (Fig. 2) configured to convey a sheet to or from the sheet processing device (22), the sheet conveying device (Fig. 2) comprising:
an aligning roller (28) configured to rotate in a forward direction along a sheet conveying direction (right in Fig. 2), and stop rotation or rotate in a reverse direction opposite to the forward direction to align a sheet conveyed thereto with a nip formed with the aligning roller (28);
a sheet guide (24) disposed along a sheet conveyance path (path in Fig. 2) extending to the nip in the sheet conveying direction (right in Fig. 2), and movable between a first position (up) at which the sheet conveyance path has a first width in a thickness direction of the sheet and a second position (down) at which the 
a motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) configured to move the sheet guide (24) (motor moves the sheet guide by rotationally positioning rollers 28 and 30 to stop a front end of a conveyed sheet, which in turn causes the sheet to bow upwardly and lift sheet guide 24). Accordingly, this step motor is configured to indirectly move (via the paper) the sheet guide 24.
Alternatively, Yamagishi also teaches the motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) configured to move a sheet guide (24) (motor moves the sheet guide by rotating roller 20 to drive a front end of a conveyed sheet into a nip between rollers 28 and 30, which in turn causes the sheet to bow upwardly and lift sheet guide 24).  Accordingly, this step motor is configured to indirectly move (via the paper) the sheet guide 24.
Also, there is a controller (CPU described in column 6, line 61 to column 7, line 3) configured to control the motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) to move the sheet guide (24) to the first position (up) when the aligning roller (28) stops rotation or rotates in the reverse direction for sheet alignment and to second position (down) when the aligning roller (28) rotates in the forward direction for sheet conveyance through the aligning roller (28).  When roller 28 rotates in the forward direction, the bow in the sheet decreases and sheet guide 24 moves down to the second position.

Regarding claim 20, Figs. 1-19 show that the sheet conveying device (Fig. 2) is configured to convey a sheet from the sheet processing device (22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi as applied to claims 1 and 2 above, and further in view of U.S. Patent No. 6,805,347 (Kuramoto) (hereinafter “Kuramoto”).  Yamagishi discloses most of the limitations of claims 7 and 21 including the sheet guide (24) being attached to the aligning roller (28) and a motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) that rotates the aligning roller (28) in forward and reverse directions, but Yamagishi does not explicitly teach that the aligning roller (28) rotates in the reverse Yamagishi does not show that the sheet guide (24) moves to the first position in accordance with rotation of the aligning roller in the reverse direction, as claimed.  Rather, the sheet guide (24) moves to the first position (up) by formation of a loop in a sheet after stopping the aligning roller (28) and continuing to feed the sheet toward the stopped aligning roller (28).
Kuramoto teaches that it is an art known equivalent to reversely rotate an aligning roller (122 or 124) instead of stopping the aligning roller (122 or 124), in order form a loop in a sheet fed toward the aligning roller (122 and 124) and thereby lift a sheet guide (134) to a first position (up) and force a leading end of the sheet in contact with the aligning roller (124) to align such leading end.  See, e.g., Figs. 4 and 7 and column 6, lines 1-12.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to rotate the aligning roller (28) of Yamagishi in reverse in order to form the loop in the sheet, move the sheet guide up to the first position, and align the leading end of the sheet, because Kuramoto explicitly teaches the feeding a sheet toward a reversely rotated aligning roller is an art known equivalent to feeding such sheet toward a stopped aligning roller in order to form a loop in the sheet, lift the sheet guide up and align the leading end of the sheet.     
Response to Arguments
4.	Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
disagrees with applicant’s argument that Yamagishi fails to teach a motor configured to move a sheet guide and a controller configured to control such motor, as now set forth in amended claims 1, 12 and 18. 
Yamagishi teaches a motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) configured to move a sheet guide (24) (motor moves the sheet guide by rotationally positioning rollers 28 and 30 to stop a front end of a conveyed sheet, which in turn causes the sheet to bow upwardly and lift sheet guide 24).  Accordingly, this step motor is configured to indirectly move (via the paper) the sheet guide 24.
Alternatively, Yamagishi also teaches the motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) configured to move a sheet guide (24) (motor moves the sheet guide by rotating roller 20 to drive a front end of a conveyed sheet into a nip between rollers 28 and 30, which in turn causes the sheet to bow upwardly and lift sheet guide 24).  Accordingly, this step motor is configured to indirectly move (via the paper) the sheet guide 24.
Also, Yamagishi teaches a controller (CPU described in column 6, line 61 to column 7, line 3) configured to control the motor (“step motor” described in column 6, lines 14-17 and column 8, line 42) to move the sheet guide (24) to a first position (up) when an aligning roller (28) stops rotation or rotates in the reverse direction for sheet alignment and at a second position (down) when the aligning roller (28) rotates in the forward direction for sheet conveyance through the aligning roller (28).  When roller 28 rotates in the forward direction, the bow in the sheet decreases and sheet guide 24 Yamagishi.  
Allowable Subject Matter
5.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3658